DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Response to Amendment
Following amendment to the claims on 12/6/2021, claims 1-20 are pending.
Double Patenting
Examiner notes in regards to the previously set forth provisional double patenting rejection, the applicant has requested delaying action until claims are found allowable. Examiner notes the rejection as found in the non-final office action 2/17/2021 is maintained, and will be reexamined when claims are found allowable to determine if this rejection remains appropriate. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that claims 1-17 and 20 are rejected now under 35 USC 103 by base references Hiroaki in view of Springer, Shambayati, 
Applicant’s arguments with respect to claim(s) 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that claims 1-17 and 20 are rejected now under 35 USC 103 by base references Hiroaki in view of Springer, Shambayati, and Jiang. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP-2017108758-A) in view of Springer (US 5527357 A), Shambayati (US 8731657 B1) and Jiang (US-20150282534-A1).
Regarding claim 1, Hiroaki teaches a beauty instrument with mask [0012] (facial cosmetic stimulation mask), comprising: 
a flexible mask [0007] [0015-00016] (mask components are elastic, main substrate is elastic and circuit elements are made with elastomers) and 
a controller configured to control the flexible mask [0043] (control unit 203, user inputs to alter the treatment parameters), 
the flexible mask comprises: 
a first flexible layer [0039] (first elastomeric stretchable substrate 11, Fig 1); 
a second flexible layer overlapped with the first flexible layer [0039] (biocompatible membrane 13, Fig 1, is formed covering the substrate and circuit); 

a plurality of electrodes (from the instant application para [0023] electrodes are wires connecting the controller to the functional layers) [0029] (the wiring 14, Fig 1, connects to the stimulating electrodes in opposing grouped pairs), wherein two ends of each of the plurality of electrodes are connected with the plurality of functional layers, the flexible mask is electrically coupled with the controller via the plurality of electrodes [0030-0031] (wiring 14 connects to the controller through the connection portion 15). 
Hiroaki does not teach a beauty instrument with a mask wherein each of the plurality of functional layers comprises a graphene layer and wherein the two ends of each of the plurality of electrodes are separately electrically connected with a pair of the plurality of functional layers symmetrically located on two sides of the beauty instrument with mask, and two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively and wherein, in use of the beauty instrument with mask, the controller is capable of applying a voltage between the two functional layers on one side of the beauty instrument mask via the two different electrodes.
Springer teaches an apparatus for delivering current to a patients face (Abstract) wherein two ends of electrodes 110, 112 (Fig 10) are electrically connected to symmetrically located stimulation zones (Fig 10, Labeled with paired letters ‘A-L’) on the mask face, and where on each side of the mask, multiple stimulating zones are connected with different electrodes (Fig 10, individual leads 110, 112 lead 
It would be obvious to one of ordinary skill in the art to have modified the stimulating mask with stimulating functional layers of Hiroaki to make use of a symmetric electrode wiring scheme of Springer because the individual wiring of the stimulating areas allows for “electronic circuitry that includes timing means for activating and deactivating each electrode in accordance with a predetermined pattern to provide an optimal treatment” (Col 3 Ln 18-23) and the stimulation areas “exhibit bilateral symmetry with their counterpart, and are interconnected by a conductor so that each set of like-named points is always brought to the treatment potential at the same time”, “Thus, each established current exhibits bilateral symmetry with a counterpart current so that both sides of the user's face are treated equally.” (Col 9 Ln 8-15) Further, examiner notes this modification comprises the use of a known technique (wiring stimulation zones so that symmetric areas are wires together) to improve similar devices (face masks with stimulation elements) in the same way (by pairing these areas the treatment may be evenly distributed on a patient’s face).
Hiroaki in view of Springer does not teach where the functional layer comprises a graphene layer to serve as a conductor and wherein two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively and wherein, in use of the beauty instrument with mask, the controller is capable of applying a voltage between the two functional layers on one side of the beauty instrument mask via the two different electrodes.
Shambayati teaches a Multi-mode Microcurrent Stimulus System (Title) wherein two functional layers/stimulating areas on the beauty instrument mask (Col 9 Ln 52-57, electrodes may be built into a facial mask) are electrically connected with (at least) two different electrodes, respectively; and applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes (Col 9 Ln 58-Col 10 Ln 14; the electrodes may be built into a facial mask to provide 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Hiroaki in view of Springer further to make use of a stimulation wiring system of Shambayati that allows for the stimulation between a plurality of points/areas on one side of the face because this construction allows for “sequential stimulation along the length of the muscle, as is achieved by moving the electrodes by hand” (Col 9 Ln 65) and this “methodology maybe used for a facial mask in order to automate the treatment without any user intervention” (Col 10 Ln 3-5). Further examiner considers that this modification comprises the use of known technique (wiring a stimulator to provide current between locations on the same side of a face) to improve similar devices (electrostimulation systems used on a patient’s face) in the same way (by adding the sequential stimulation of Shambayati, the system may provide stimulation along an axis, replicating a method of stimulation where a stimulation probe is traced along the axis of interest).


It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure that has good conductivity [0043]. This improvement is considered to be applying a known technique (using a graphene layer for good conductivity with the skin) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 2, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument with mask wherein the first flexible layer or the second flexible layer defines a window (from the instant application [0021] the window may be an access port which electrodes/wires are connected to controller; from Hiroaki, [0030-0031][0043] the connection portion 15, may output the wiring to the input device), and the plurality of electrodes are exposed from the window and electrically connected to the controller [0043] (connected to the controller).
Regarding claim 4, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki does not teach a beauty instrument with a mask wherein each of the plurality of functional layers is the graphene layer.
Jiang teaches a system wherein the functional layer of a touch input device is the graphene layer [0042-0044] (graphene layer transfers current between finger and surface).

Regarding claim 5, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument with mask wherein the graphene layer comprises a plurality of graphenes, the plurality of graphenes are stacked with each other.
Jiang teaches a system wherein the graphene layer comprises a plurality of graphenes, the plurality of graphenes are stacked with each other [0044] (“the plurality of graphenes are stacked with each other and/or located side by side”).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043]. This improvement is considered to be applying a known technique (using graphene’s good conductivity in a stacked orientation) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 6, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument with mask wherein the graphene layer comprises a plurality of graphenes, the plurality of graphenes are located side by side.
Jiang teaches a system wherein the graphene layer comprises a plurality of graphenes, the plurality of graphenes are located side by side [0044] (“the plurality of graphenes are stacked with each other and/or located side by side”).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043]. This improvement is considered to be applying a known technique (using graphene’s good conductivity in a side by side orientation) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 7, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 6. Hiroaki does not teach a beauty instrument with mask wherein each of the plurality of graphenes is a continuous integrated structure.
Jiang teaches a system wherein each of the plurality of graphenes is a continuous integrated structure (from instant application [0025] "continuous integrated structure" can be defined as a structure that is combined by a plurality of chemical covalent bonds) (From Jiang the graphene layer may have [0044] “continuous integrated structure” can be defined as a structure that is combined by a plurality of chemical covalent bonds).

Regarding claim 8, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument with mask wherein the each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer. 
Jiang teaches a system wherein each of the plurality of functional layers further comprises a carbon nanotube layer overlapped with the graphene layer [0043] [0076] (the conductive layer may be a combination of graphene and nanotubes, in the embodiments described the nanotubes and graphene are disposed in sheets and the combination would have them overlap).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using graphene and nanotubes good conductivity) to a known device (an electrical interface with the 
Regarding claim 9, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 8. Hiroaki does not teach a beauty instrument with mask wherein the carbon nanotube layer comprises at least one carbon nanotube film.
Jiang teaches a system wherein the carbon nanotube layer comprises at least one carbon nanotube film [0048] (carbon nanotube layer is described as taking a film structure).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using graphene’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 10, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 9. Hiroaki does not teach a beauty instrument with mask wherein the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force there between, and each carbon nanotube segment comprises a plurality of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between. 
Jiang teaches a system wherein the at least one carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene/nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using graphene’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 11, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 9. Hiroaki does not teach a beauty instrument with mask wherein the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other.
Jiang teaches a system wherein the at least one carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other [0046] (carbon nanotubes in the disordered carbon nanotube structure can be entangled with each other). 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in 
Regarding claim 12, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 9. Hiroaki does not teach a beauty instrument with mask wherein the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees.
Jiang teaches a system wherein the at least one carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees [0050] (“carbon nanotubes in the drawn carbon nanotube film are aligned along one preferred orientation, an angle can exist between the orientations of carbon nanotubes in adjacent drawn carbon nanotube films, whether stacked or adjacent. An angle between the aligned directions of the carbon nanotubes in two adjacent drawn carbon nanotube films can range from about 0 degrees to about 90 degrees (e.g. about 15 degrees, 45 degrees or 60 degrees)”).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit 
Regarding claim 13, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further Hiroaki teaches a beauty instrument with mask wherein a material of the plurality of at electrodes is metal, alloy, indium tin oxide (ITO), antimony tin oxide (ATO), conductive silver paste, conductive polymer or conductive carbon nanotube [0026] (the wires of Hiroaki are of a conductive material, which is further defined as “a metal material such as platinum, gold, silver, or copper. The conductive material may be a conductive polymer”). 
Regarding claim 14, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further Hiroaki teaches wherein a middle part of each of the plurality of electrodes is electrically connected to the controller (Fig 1, the wiring 14 for the stimulators extends out to the stimulators from the center point at the connection portion 15 with wires extending on both the right and left side).
Regarding claim 15, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further Hiroaki teaches a beauty instrument with mask wherein the plurality of functional layers is located at a forehead position, a cheek position, an eye below position, or a nose position [0028] (Fig 1, the stimulation electrodes are place around the face at the forehead, cheeks, eyes, and nose position).
Regarding claim 16, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further Hiroaki teaches a beauty instrument with mask wherein a circuit is formed by the controller, two of the plurality of electrodes, functional 
Regarding claim 17, Hiroaki in view of Springer, Shambayati and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument with mask wherein the pair of the plurality of functional layers electrically connected with the two ends of each of the plurality of electrodes are located symmetrically (Fig 1, the stimulators are arranged symmetrically on the face and connected to the wiring 14).
Regarding claim 18, Hiroaki teaches a beauty instrument with mask [0012] (facial cosmetic stimulation mask), comprising: 
a flexible mask [0007] [0015-00016] (mask components are elastic, main substrate is elastic and circuit elements are made with elastomers) and 
a controller configured to control the flexible mask [0043] (control unit 203, user inputs to alter the treatment parameters), 
the flexible mask defines a left cheek position and a right cheek position which are symmetrically positioned [0028] (Fig 1, the mask has stimulation areas that are positioned by the mask on the cheeks, the right and left side are symmetric), and the flexible mask comprises: 
a first flexible layer [0039] (first elastomeric stretchable substrate11, Fig 1); 
a second flexible layer overlapped with the first flexible layer [0039] (biocompatible membrane 13, Fig 1, is formed covering the substrate and circuit); 
a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer (from the instant application para [0021], the functional layers are area where current is delivered to the user’s skin from the controller) [0024-0026] (Stimulating electrodes 12, Fig 1, are 
a plurality of electrodes (from the instant application para [0023] electrodes are wires connecting the controller to the functional layers) [0029] (the wiring 14, Fig 1, connects to the stimulating electrodes), wherein the plurality of functional layers are located on the left cheek position and the right cheek position [0028] (Fig 1, the mask has stimulation areas that are positioned by the mask on the cheeks), and one end of an electrode is electrically connected with one of the plurality of functional layers, another end the electrode is electrically coupled with the controller [0030-0031] (wiring 14 connects to the controller through the connection portion 15). 
Hiroaki does not teach a beauty instrument with a mask wherein each of the plurality of functional layers comprises a graphene layer and where two functional layers located on the left cheek position or the right cheek position are electrically connected with two different electrodes, respectively.
Springer teaches an apparatus for delivering current to a patients face (Abstract) wherein on each side of the face two different electrodes 110, 112 (Fig 10) are electrically connected to two different stimulation zones (Fig 10, Labeled with paired letters ‘A-L’) on the mask face, and the stimulation zones on the right and left sides are symmetric to one another (Fig 10, individual leads 110, 112 lead back from the stimulating zones to the controller/processor) (Col 8 Ln 60- Col 9 Ln 15, the connection scheme for the multiple stimulation zones is described).
It would be obvious to one of ordinary skill in the art to have modified the stimulating mask with stimulating functional layers of Hiroaki to make use of a symmetric electrode wiring scheme of Springer because the individual wiring of the stimulating areas allows for “electronic circuitry that includes timing means for activating and deactivating each electrode in accordance with a predetermined pattern to provide an optimal treatment, but the user may override the circuitry and perform the treatment in any 
Hiroaki in view of Springer does not teach wherein the functional layer comprises a graphene layer to serve as a conductor and wherein two functional layers on one side of the beauty instrument mask are electrically connected with two different electrodes, respectively and wherein, in use of the beauty instrument with mask, the controller is capable of applying a voltage between the two functional layers on one side of the beauty instrument mask via the two different electrodes.
Shambayati teaches a Multi-mode Microcurrent Stimulus System (Title) wherein two functional layers/stimulating areas on the beauty instrument mask (Col 9 Ln 52-57, electrodes may be built into a facial mask) are electrically connected with (at least) two different electrodes, respectively; and applying a voltage between two functional layers on one side of the beauty instrument mask via the two different electrodes (Col 9 Ln 58-Col 10 Ln 14; the electrodes may be built into a facial mask to provide stimulation between two of the plurality of electrodes, the electrodes may be formed as an array or grid (this grid corresponds to the functional layers and electrodes on each side of the mask as seen in base reference Hiroaki Fig. 1 Electrodes 12); stimulation may be delivered to these electrodes sequentially to achieve stimulation along an axis (the strip corresponds to one of the groupings of electrodes on either side of the face, as seen in base reference Hiroaki) via the controller sending current along the appropriate electrodes or through the use of a multiplexer, this ability indicates that any two electrodes 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Hiroaki in view of Springer further to make use of a stimulation wiring system of Shambayati that allows for the stimulation between a plurality of points/areas on one side of the face because this construction allows for “sequential stimulation along the length of the muscle, as is achieved by moving the electrodes by hand” (Col 9 Ln 65) and this “methodology maybe used for a facial mask in order to automate the treatment without any user intervention” (Col 10 Ln 3-5). Further examiner considers that this modification comprises the use of known technique (wiring a stimulator to provide current between locations on the same side of a face) to improve similar devices (electrostimulation systems used on a patient’s face) in the same way (by adding the sequential stimulation of Shambayati, the system may provide stimulation along an axis, replicating a method of stimulation where a stimulation probe is traced along the axis of interest).
Hiroaki in view of Springer and Shambayati does not teach wherein the functional layer comprises a graphene layer to serve as a conductor.
Jiang teaches a system wherein the functional layer of a touch input device comprises a graphene layer [0042-0044] (graphene layer transfers current between finger and surface).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki in view of Springer with the graphene layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043]. This 
Regarding claims 19 and 20, Hiroaki in view of Springer, Shambayati, and Jiang teach a system substantially as claimed in claims 1 and 18. Further, Jiang teaches wherein the graphene layer is a pure structure of graphenes [0044] [0045] [0053]- [0055] (Claims 14 and 15).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the pure graphene structure as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a pure graphene structure as taught in Jiang as an electrical interface would benefit the device as graphene is a micro structure and has good conductivity [0043], further the pure carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using graphene’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP-2017108758-A) in view of Springer (US 5527357 A), Shambayati (US 8731657 B1), and Jiang (US-20150282534-A1) as applied to claim 1 above, and further in view of Mohammadi (US-20160089535-A1).
Regarding claim 3, Hiroaki in view of Springer, Shambayati, and Jiang teaches a beauty instrument with mask substantially as taught in claim 1. Hiroaki does not teach a beauty instrument with mask wherein a material of the first flexible layer or the second flexible layer is non-woven fabric, silk, flexible cloth, porous flexible paper, or silica gel.

It would be obvious to one of ordinary skill in the art at the time of filing to have combined the invention of Hiroaki in view of Jiang further with the mask materials that are described in Mohammadi because “Non-woven fabrics are especially preferred from the viewpoints of cost, productivity and aesthetic feel” [0078], further this modification constitutes applying a known technique (using non-woven fabric) to a known device (face mask for electrostimulation) for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 February 2022